Case 4:19-cv-00610-GKF-JFJ Document 40 Filed in USDC ND/OK on 04/09/20 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OKLAHOMA

  ROBERT FERRELL, Individually and For             )
  Others Similar Situated,                         )
                                                   )
                 Plaintiff,                        )
                                                   )
  v.                                               )
                                                   )   Case No. 19-cv-610-GKF-JFJ
  SEMGROUP CORPORATION.,                           )
                                                   )
                 Defendant.                        )
                                                   )
                                                   )


          DEFENDANT’S MOTION TO STAY COLLECTIVE ACTION BRIEFING

         Plaintiff alleges claims pursuant to the Fair Labor Standards Act (“FLSA”). Because

  Plaintiff is subject to a binding arbitration agreement prohibiting class or collective treatment of

  any claims, Defendant has filed its Motion to Dismiss and Compel Arbitration (Doc. No. 39).

  Thus, the central issue – legally and practically -- is whether this case will be heard in a judge’s

  courtroom or in an arbitrator’s conference room. Currently, Plaintiff’s Motion for Conditional

  Certification is due on May 15, 2020. (Doc. No. 37). 1 Accordingly, Defendant requests that any

  and all briefing on the upcoming collective action motion, or any other motion, should be stayed

  pending resolution of whether this case will proceed in arbitration because motions to compel

  arbitration have priority under binding precedent as set forth below.

  I.     BACKGROUND

         Plaintiff Robert Ferrell’s collective/class action Complaint (Doc. No. 2) is an end-run

  around his legally enforceable arbitration agreement, which requires him to arbitrate his overtime



  1
         Doc. 37 – Scheduling Order – contains a typographical error. Plaintiff’s Motion for
  Conditional Certification is due on May 15, 2020, not May 15, 2021.
Case 4:19-cv-00610-GKF-JFJ Document 40 Filed in USDC ND/OK on 04/09/20 Page 2 of 6




  claims on an individual basis. Specifically, Ferrell brought an expansive collective action for

  overtime against an entity that is not his employer—indeed, that is several contractual layers

  removed from his employer—because he signed an agreement with his actual employer—Tulsa

  Inspection Resources (“TIR”).           However, properly understood, Ferrell’s Complaint

  fundamentally and necessarily invokes the legal concept of “joint employment”—i.e., Ferrell is

  alleging he was jointly employed by TIR and SemGroup (and perhaps Quanta Pipeline Services

  Engineering, LLC (“QPS”)). (See Doc. No. 39, Defendant’s Motion to Dismiss and Compel

  Arbitration). Indeed, this must be true given that SemGroup retained QPS to provide inspection

  services on SemGroup’s Maurepas pipeline project. (Id.). QPS, in turn, subcontracted the

  inspection work to TIR, which assigned Ferrell to provide some of those services.

         Plaintiff’s arbitration agreement requires his claims be heard in arbitration and waives his

  right to class or collective treatment. (Id., Ex. 1 at Ex. A, R. Ferrell Arbitration Agreement).

  Despite this, and contrary to Tenth Circuit Authority, Plaintiff has indicated his intent to file his

  Motion for Conditional Certification and proceed with this litigation in Court while Defendant’s

  Motion to Dismiss and Compel Arbitration remains pending which is contrary to law.

  II.    ARGUMENT

         Tenth Circuit authority and the Federal Arbitration Act are dispositive on this issue and

  mandate that the issue of arbitration must be decided before issues of class or collective

  treatment. Howard v. Ferrellgas Partners, L.P., 748 F.3d 975, 977-78 (10th Cir. 2014); 9 U.S.C.

  § 4 (“If the making of the arbitration agreement or the failure, neglect, or refusal to perform the

  same be in issue, the court shall proceed summarily to the trial thereof.”).

         In Howard, the Tenth Circuit sought to answer the question – “What happens when it's

  just not clear whether the parties opted for or against arbitration?” Id. The answer, according to
Case 4:19-cv-00610-GKF-JFJ Document 40 Filed in USDC ND/OK on 04/09/20 Page 3 of 6




  the Tenth Circuit is clear, the Court must proceed to expeditiously decide the issue of arbitration.

  Id. at 977 (“The object is always to decide quickly—summarily—the proper venue for the case,

  whether it be the courtroom or the conference room, so the parties can get on with the merits of

  their dispute.” In so ruling, the Tenth Circuit criticized the district court for “entertain[ing]

  discovery and further motions practice” rather than proceeding expeditiously to decide the issue

  of whether the litigation must be sent to arbitration. Id. When examined logically, the Tenth

  Circuit’s analysis in Howard makes sense as delaying briefing on the certification issue serves

  the interests of judicial economy. If Plaintiff is bound to arbitrate, there will never be a need for

  this Court to resolve whether a collective action might have been appropriate (and, if so, what its

  parameters might be given the unique circumstances of a proposed collective encompassing

  multiple joint employers) nor to burden the parties with additional rounds of briefing. As the

  Tenth Circuit stated in Howard, “Parties should not have to endure years of waiting and exhaust

  legions of photocopiers in discovery and motions practice merely to learn where their dispute

  will be heard.” Id.

         Other courts faced with this same issue have determined that a stay is appropriate in light

  of a pending Motion to Compel Arbitration. See e.g., Reeves v. Enterprise Products Partners,

  L.P., Case No. 19-CV-570-JED-FHM, Doc. No. 46, Order Granting Defendant’s Motion to Stay

  Briefing on Plaintiff’s Motion to Authorize a Collective Action; Valente v. Int'l Follies, Inc.,

  1:15-CV-02477-ELR, 2016 WL 3128528, at *4 (N.D. Ga. Jan. 6, 2016) (ruling that “a full

  briefing of Plaintiffs' Motion for Conditional Class Certification is not yet appropriate” and must

  await resolution of whether to compel arbitration); Cobble v. 20/20 Commc'ns, Inc., No. 2:17-

  CV-53-TAV-MCLC, 2017 WL 4544598, at *4 (E.D. Tenn. Oct. 11, 2017) (granting motion to
Case 4:19-cv-00610-GKF-JFJ Document 40 Filed in USDC ND/OK on 04/09/20 Page 4 of 6




  stay briefing of collective action pending determination of applicability of arbitration agreement

  on basis of “judicial economy”).

         Reeves is most directly on point. In Reeves, the court was faced with the exact same

  issue – a non-signatory defendant filed a motion to compel arbitration and “urge[d] the Court to

  suspend briefing on collective action until it has determined whether the plaintiffs will be

  required to submit their claims to arbitration.” Case No. 19-CV-570-JED-FHM, Doc. No. 46,

  Order Granting Defendant’s Motion to Stay Briefing on Plaintiff’s Motion to Authorize a

  Collective Action at pg.1. In granting the motion, the Reeves court cited to Howard and noted

  “the interests of efficiency weigh in favor of suspending the issue of class certification until the

  arbitration dispute has been resolved. Even if the certification issue were fully briefed, the Court

  would inevitably address the issue of arbitration first.” Id. at pg.2. The Court must follow the

  great weight of authority on this issue.

  III.   CONCLUSION

         Tenth Circuit authority, notions of judicial economy, and logic and common sense dictate

  a stay of collective action briefing in this case. Under Howard, this Court should stay briefing

  on the upcoming collective action briefing and order all existing briefing deadlines on the

  collective action motion be vacated.



  Dated: April 9, 2020




                                                     Respectfully submitted,
Case 4:19-cv-00610-GKF-JFJ Document 40 Filed in USDC ND/OK on 04/09/20 Page 5 of 6




                                          By: /s/__Annette A. Idalski_______________

                                           PRO HAC VICE COUNSEL:

                                           CHAMBERLAIN HRDLICKA
                                           WHITE WILLIAMS & AUGHTRY

                                           Annette A. Idalski
                                           GA Bar No.: 005559
                                           TX Bar No.: 00793235
                                           Brian A. Smith
                                           TX Bar No.: 24098917
                                           191 Peachtree Street, N.E., 46th floor
                                           Atlanta, GA 30303-1747
                                           Telephone: (404) 658-5386
                                           annette.idalski@chamberlainlaw.com
                                           brian.smith@chamberlainlaw.com


                                           LOCAL COUNSEL

                                           W. Kirk Turner, OBA # 13791
                                           Kathy R. Neal, OBA # 674
                                           Harrison M. Kosmider, OBA # 32036
                                           McAfee & Taft, A Professional
                                           Corporation
                                           Williams Center Tower II
                                           Two W. Second Street, Suite 1100
                                           Tulsa, Oklahoma 74103
                                           Telephone: (918) 587-0000
                                           Facsimile: (918) 599-9317
                                           Kirk.turner@mcafeetaft.com
                                           Kathy.neal@mcafeetaft.com
                                           Harrison.kosmider@mcafeetaft.com


                                           ATTORNEYS FOR DEFENDANT
                                           SEMGROUP CORPORATION
Case 4:19-cv-00610-GKF-JFJ Document 40 Filed in USDC ND/OK on 04/09/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

              I hereby certify that on April 9, 2020 , I electronically transmitted the foregoing
               document to the Clerk of Court using the ECF System for filing and transmittal
               of a Notice of Electronic Filing to the following ECF registrants:

                      Michael A. Josephson, Esq.
                      Andrew W. Dunlap, Esq.
                      Taylor A. Jones, Esq.
                      Richard J. Burch, Esq.
                      Michael Burrage, Esq.
                      Carl A. Fitz, Esq.

              I hereby certify that on ______________, 2020, I served the foregoing document
               by mail on the following, who are not registered participants of the ECF System
               (None):



                                               /s/ Annette A. Idalski


  3459822.v1
